 
EXHIBIT (10)(vii)(e)


 
SUMMARY OF TERMS OF EMPLOYMENT ARRANGEMENT
WILLIAM H. CARTER
As of November 1, 2001



    Title:                   Chief Financial Officer, Borden Chemical, Inc.
reporting to the President and CEO
 
    Base Salary:               Effective March 1, 2002 - $510,000 ($400,000 to
be paid by BCI and reviewed annually. 
                     $110,000 to be paid by BHI and reviewed annually based upon
performance relating to BWH LLC activities).
 
    Bonus Opportunity:        Participation in the annual BCI incentive program
at a target of 65% of base salary.
 
    Equity Investment:          Opportunity to invest $400,000 in BCI equity
plan.
 
    Equity Stay Bonus:          $1,200,000 retention bonus to be paid as
follows, or upon termination for reasons other than for cause:
 
    2002 - $420,000
    2003- $380,000
    2004- $200,000
    2005- $200,000
 
    Loan:                  Base loan in 2000 of $375,000 plus accrued interest
at prime less .25 to be repaid in 2002.
 
    Severance:                 24 months of base pay in the event of termination
for reasons other than for cause.
 
    Perquisite Allowance:     $30,000 annually
 
    Miscellaneous:        Allowed to serve on an appropriate corporate board
that does not compete with Borden or its holdings.